ORDER
PER CURIAM.
Lewis E. Amos (“Father”) appeals portions of the trial court’s August 2015 modification-judgment increasing the amount of child support he is ordered to pay Robin L. Amos (“Mother”) for the parties’ children, granting Mother sole physical custody of the parties’ children, and ordering Father to pay a portion of Mother’s attorney’s fees. We find no error has occurred.
No jurisprudential purpose would be served by a written, opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court’s August 2015 modification judgment is affirmed under Rule -84.16(b).